Motion Granted; Order filed October 25, 2012.




                                         In The

                       Fourteenth Court of Appeals
                                     ____________

                                  NO. 14-12-00085-CV
                                    ____________

                           DERRICK PARKER, Appellant

                                            V.

                           BRITTANI A. DENNIS, Appellee


                       On Appeal from the 300th District Court
                              Brazoria County, Texas
                            Trial Court Cause No. 55526


                                       ORDER

       Appellant=s brief was originally August 20, 2012. Appellant requested and was
granted two extensions of time to file his brief until October 19, 2012. Appellant now
files a third request for an extension of time. Appellant’s request is granted and we issue
the following order.

       Unless appellant files his brief with the clerk of this court on or before November
19, 2012, the court will dismiss the appeal for want of prosecution. See Tex. R. App. P.
42.3(b).

                                          PER CURIAM